Citation Nr: 0823172	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Jackson County Memorial Hospital 
from January 30, 2004 to February 1, 2004.



ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination by the Oklahoma 
City, Oklahoma Department of Veteran's Affairs (VA) Medical 
Center (MC).


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran was treated at Jackson County Memorial 
Hospital from January 30, 2004 to February 1, 2004 for 
pneumonia; he presented with complaints of left-side sharp 
pain, a cold, and a cough, and denied chest pain.

3.  The medical expenses incurred from January 30, 2004 to 
February 1, 2004 were neither incurred as a result of a 
medical emergency nor because a VA facility was not feasibly 
available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Jackson County Memorial 
Hospital from January 30, 2004 to February 1, 2004 have not 
been met.  38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds that the requirements of the VCAA have been 
met.  The record reflects that in April 2006, the VAMC 
furnished the veteran a VCAA notification letter.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
medical bills from Jackson County Memorial Hospital in Altus, 
Oklahoma.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Analysis

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at Jackson County Memorial Hospital from 
January 30, 2004 to February 1, 2004.  The record reflects 
that the veteran presented to such facility on January 30, 
2004 with complaints of left-sided sharp pain, a cough and a 
cold.  He denied experiencing any chest pain.  He was 
diagnosed with costophrenic pneumonia and chronic tobacco 
disorder, admitted to the hospital, and put on intravenous 
fluids and antibiotics.  The record does not establish and 
the veteran does not contend that the treatment at the non-VA 
facility was authorized.  Rather, he, in his February 2005 
Notice of Disagreement, asserts that the treatment was 
incurred as a result of a medical emergency and that he did 
not know that prior authorization by VA was necessary.

The veteran could be entitled to payment or reimbursement of 
unauthorized medical expenses under the provisions of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Under these 
provisions, the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.
All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

After having reviewed the evidence of record, the Board finds 
that the veteran is not eligible for payment or reimbursement 
under the provision s of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 for the expenses incurred between January 30, 2004 
to February 1, 2004 at Jackson County Memorial Hospital 
because he has not satisfied all of the three necessary 
criteria listed therein.  In this regard, the objective 
evidence of record does not demonstrate that the treatment 
provided for a service-connected disability.  Indeed, the 
record reflects that service connection has not been 
established for any disability.  In short, the first 
criterion for payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 has not been met and the appellant is not entitled to 
payment or reimbursement under such provisions.

The veteran could also be entitled to payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007) (The Veterans Millennium Health Care 
and Benefits Act).

Under these provisions, payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may also be authorized under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2007).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);


(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).

In this case, the Board finds that the veteran has not met 
the necessary requirements to qualify under the provision of 
the Veteran's Millennium Health Care and Benefits Act.  In 
this regard, the record establishes that the veteran was 
enrolled in the VA healthcare system and had received medical 
services within the 24-month period preceding the furnishing 
of his treatment, he was financially liable to the Jackson 
County Memorial Hospital for his treatment, he had no 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for his treatment, and he 
submitted his claim within 90 days of his discharge from 
Jackson County Memorial Hospital.

The record demonstrates that the veteran was initially 
treated in a hospital emergency department.  However, the 
record does not demonstrate that the medical services 
performed from January 30, 2004 to February 1, 2004 were for 
a condition of such a nature that a prudent layperson would 
have reasonably expected the delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  In this regard, although the veteran in his February 
2005 Notice of Disagreement (NOD) indicated that on the 
morning that he was admitted to the hospital, he was unable 
to get out of bed and was experiencing a high fever, cold 
chills, dizziness, and was unable to breathe comfortably, 
there is no evidence that he thought such symptoms were the 
result of an emergent condition.  Indeed, according to the 
veteran, the day before he was admitted to the emergency 
room, he felt as if he had a "bad cold."  Further, there is 
no evidence that the veteran sought the use of emergency 
medical services (i.e. paramedics or EMTs) for assistance for 
his condition.  Rather, according to the veteran in his 
February 2005 NOD, his wife, who was out of town, called 
someone to come get him to take him to the hospital and that 
he had to have help to the car.  However, the Board finds 
that it reasonable to conclude that if the veteran's 
condition were indeed of such an emergent nature that a 
prudent layperson would have reasonably expected the delay in 
seeking immediate medical attention would have been hazardous 
to life or health, then he would have immediately sought the 
assistance of emergency medical services and would not have 
waited for the assistance of the person whom his wife called 
to take him the reported 25 miles to Jackson County Memorial 
Hospital.

Further, although the veteran indicated that the closest VA 
hospital emergency room was three hours from where he lived, 
the Board finds that there is no evidence that VA facilities 
were not available to provide medical treatment.  Feasibly 
available is not defined in the relevant statute or 
regulation.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, which are also 
applicable, state that a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center. 38 C.F.R. § 17.1002(c).

In this case, the veteran has indicated that he did not try 
to contact any VA facility, including in Oklahoma City, 
Oklahoma, and in Amarillo, Texas that he, in his February 
2005 NOD, indicated that he normally used.  Additionally, the 
fact that the veteran's symptoms had persisted for at least 
one day prior to his obtaining treatment weighs against a 
finding that VA treatment was not feasible for him at any 
point prior to his emergency room visit.  Finally, given that 
the evidence of record does not show that the veteran's 
medical condition was emergent, the Board is not persuaded 
that a VA facility was not feasibly available to provide the 
veteran's necessary treatment.  Thus, as it has not been 
shown by any competent medical evidence or opinion that a VA 
facility was not "available" to provide any necessary care 
for the veteran, the Board finds that a VA facility was 
feasibly available for treatment.

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding his treatment at Jackson County Memorial Hospital 
from January 30, 2004 to February 1, 2004, it cannot grant 
the appellant's claim unless the facts of the case meet all 
of the requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2007), which this claim does not.  Thus, as 
the appellant's claim has failed to meet the necessary 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2007), the claim must be denied. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Jackson County Memorial Hospital 
from January 30, 2004 to February 1, 2004 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


